OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on March 6, 1974, under the name Peter Philip Neglia.
On November 18, 1988, the respondent was found guilty after trial in the United States District Court for the Southern *415District of New York of violating 18 USC §§ 1961 and 1962 (c) (engaging in a racketeer-influenced and corrupt organization), 18 USC § 201 (c) (bribery of public officials), 18 USC § 201 (g) (unlawful receiving of gratuity while a public official), and 18 USC § 1503 (obstruction of justice). The respondent was sentenced to concurrent terms of imprisonment, the longest of which was three years. In addition, the respondent was fined a total of $30,000 and assessed $200 pursuant to 18 USC § 3013.
Federal convictions of engaging in a racketeering enterprise and bribery of public officials are cognizable as class D felonies under New York Penal Law § 200.00, bribery in the third degree (see, Matter of Friedman, 127 AD2d 331; Matter of Shafran, 127 AD2d 353; Matter of Lazar, 127 AD2d 378 [engaging in a racketeering enterprise involving bribery of public officials]; Matter of Don, 117 AD2d 433; Matter of Phillips, 100 AD2d 69 [bribery of a public official]).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion should be granted. The respondent should be disbarred and his name stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mollen, P. J., Mangano, Thompson, Bracken and Harwood, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Peter Neglia, admitted under the name Peter Philip Neglia, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Peter Neglia, admitted under the name Peter Philip Neglia, is commanded to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an *416attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.